ITEMID: 001-91527
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: PETERKE AND LEMBCKE v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger
TEXT: The applicant, Mr Klaus Dieter Peterke, is a German national who was born in 1935 and lives in Potsdam.
He is represented before the Court by Mr K. H. Christoph, a lawyer practising in Berlin. The German Government (“the Government”) are represented by their Agent, Mrs A. Wittling-Vogel, Ministerialdirigentin, of the Federal Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant, an engineer by profession, contributed to the compulsory general pension scheme and the optional supplementary pension scheme of the former German Democratic Republic.
On 23 August 1995 the Federal Insurance Fund for Salaried Employees (Bundesversicherungsanstalt für Angestellte – hereinafter referred to as “Insurance Fund”) issued a declaratory decision on the applicant’s contribution periods (Versicherungsverlauf) and the basis for the calculation of his pension.
On 13 March 1996 the Insurance Fund rejected the applicant’s objection.
On 15 April 1996 the applicant lodged a claim with the Berlin Social Court.
In decisions of 22 April and 17 July 1996 the Insurance Fund granted the applicant a pension, the amount of which was based on the impugned decision of 23 August 1995.
On 13 October 1997 the Berlin Social Court rejected the applicant’s claim against the Insurance Fund’s decisions as unfounded.
On 14 February 1998 the applicant lodged an appeal with the Berlin Social Court of Appeal arguing that he was entitled to a higher pension.
On 19 March 1998 the applicant moreover lodged a constitutional complaint with the Federal Constitutional Court making the same complaints.
On 24 March 1998 the applicant requested the Berlin Social Court of Appeal to stay the proceedings in view of the constitutional complaint, or alternatively to suspend them.
On 29 April 1998 the applicant repeated his motion for a suspension of the proceedings. He also announced that he would file further observations if it was rejected.
On 12 June 1998 the Berlin Social Court of Appeal rejected this motion.
In a letter dated 4 January 1999 the applicant again pointed out that he requested the proceedings to be stayed or suspended. He also announced that further submissions would be made on decisions of principle rendered by the Federal Constitutional Court in the meantime.
In a letter of 19 October 2000 the applicant again referred to his previous motions aimed at having the proceedings stayed or suspended.
In January 2001 the Berlin Social Court of Appeal requested the applicant to give further particulars of his claims and to indicate whether, as announced in the letter of 29 April 1998, further submissions would be made.
In March and April 2001 it reminded the applicant to submit his further observations.
In May 2001 and February 2002 the applicant filed further submissions and also requested the Berlin Social Court of Appeal to seek a preliminary ruling from the Federal Constitutional Court.
On 6 August 2002 the Federal Constitutional Court refused to admit the applicant’s constitutional complaint.
On 30 January 2003 the applicant lodged the present application. In his first letter to the Court he complained about the decision of the Federal Constitutional Court and the unfairness of the proceedings.
In May 2003 and again in October 2003 the Berlin Social Court of Appeal requested the applicant to state his position regarding a friendly settlement.
On 21 January 2004 the applicant reiterated his request to stay the proceedings in view of the application he had lodged with the Court.
On 30 December 2004 the Berlin Social Court of Appeal scheduled the hearing for 26 January 2005.
The applicant then twice filed a motion for the hearing to be cancelled and the proceedings stayed on account of the fact that his complaint was still pending before the Court. He submitted that failure to do so would amount to an “abuse of rights” with regard to him. The Berlin Social Court of Appeal rejected both requests (decisions of 19 and 24 January 2005).
On 26 January 2005 it dismissed the applicant’s appeal. It also refused leave to appeal on points of law.
On 16 January 2006 the Federal Social Court rejected as inadmissible the applicant’s appeal against the refusal to grant leave to appeal.
